PER CURIAM.
Shameke Walker appeals the district court’s order entering judgment for Defendants in accordance with the jury’s verdict in this 42 U.S.C. § 1983 (2000) action alleging the excessive use of force. We have reviewed the record and other materials before us and find no reversible error. The parties’ versions of events were contradictory. We will not disturb the jury’s credibility determination in favor of the Defendants, nor will we weigh the evidence anew. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED